Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 06 May 2022 wherein: claims 1, 3, 5, 8-10, 14-17, and 19 are amended; claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 8-13), filed 06 May 2022, with respect to claims 1-20 have been fully considered and are persuasive, with the exception of some arguments regarding 35 USC 112(f).  The rejection of 08 February 2022 has been withdrawn.
Examiner acknowledges some limitations no longer invoke 35 USC 112(f) due to amendment. For those limitations still considered under 35 USC 112(f) as indicated below, Applicant’s intent does not influence the invocation of 35 USC 112(f). The remaining limitations still use generic placeholders coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by structural modifiers.  Even though one of ordinary skill in the art may be familiar with one or more structures which can be used as the claimed generic structures, since generic placeholders coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by structural modifiers, the limitations must be interpreted under 35 USC 112(f).
For example, while displays were well-known in the art, claim 1 recites a “display unit”. The limitation uses a generic placeholder “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Accordingly, the limitation must be interpreted under 35 USC 112(f). See MPEP 2181(1)(A), especially the first paragraph, discussing the use of generic placeholders such as “unit”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 1 and 16-17 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 1, the claim recites the limitations “radiation imaging apparatus”, “first communication unit”, “display unit”, “display control unit”, “control apparatus”, “search unit”, “decision unit”, “second communication unit”. These limitations use generic placeholders (“apparatus”, “unit”) that are coupled with functional language without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. Accordingly, these limitations are interpreted under 35 USC 112(f) as follows:
“display unit”: display (Applicant’s specification, par. [0033]) and equivalents thereof;
 “control apparatus”: computer (Applicant’s specification, par. [0031]) and equivalents thereof.

Regarding claim 16, the limitations “control apparatus” and “display unit” are interpreted as described above regarding claim 1.

Regarding claim 17, the limitation “radiation imaging apparatus” is interpreted as corresponding to a radiation detector (Applicant’s specification, par. [0032]) and equivalents thereof.
The limitations “control apparatus”, and “display unit” are interpreted as described above regarding claim 1.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 16-17, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest a decision unit configured to change, based on a result of the search, a name to be assigned to the radiation imaging apparatus, and wherein the display controller controls the display unit to display the changed name.
Kuwabara (US 2011/0211672 A1) discloses a plurality of systems (18 and 24, 20 and 26, 22 and 28) each comprising a radiation imaging apparatus (44, 46, 48) configured to detect radiation and generate radiation image data and a control apparatus (40) configured to communicate with the radiation imaging apparatus (44, 46, 48), wherein the radiation imaging apparatus comprises a first communication unit (92) configured to transmit apparatus information (ID information) for identifying an apparatus (52, 62, 72) to the control apparatus (40) as a movement destination, a display unit (156) configured to display a name of the radiation imaging apparatus (included with order information, par. [0063], [0087]) and a state of the radiation imaging apparatus (i.e., displaying an image when an image when the radiation imaging apparatus is in a state of having generated an image), and a display control unit (142) configured to control the display of the display unit (156), wherein the control apparatus (142) comprises a search unit configured to search for apparatus information usable in the radiation imaging system as the movement destination based on the transmitted apparatus information, wherein the display control unit (142) controls the display of the display unit (156; par. [0042]-[0081], fig. 1-4).
Haraguchi (US 2018/0270369 A1) discloses after completion of a change of a name, a display control unit (of control PC 110) transmits a signal indicating name change completion to a control apparatus (102) via a communication unit (115), and a registration unit (114) updates registration of apparatus information based on reception of the name change completion (par. [0024]-[0060], fig. 1-2).
Nakagawa (US 2002/0152287 A1) discloses when there is an error in an ID, displaying the error on a display unit (121; par. [0174]).
Kawanishi (US 2016/0249873 A1) discloses automatically generating a name of a radiation imaging apparatus based on a registered name of a radiation imaging system, generating the name of the radiation imaging apparatus based on a combination of the name of the radiation imaging system and a selection method (par. [0040]-[0046], [0056], fig. 3A-B).
While identifying radiation imaging systems was well-known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed system.
Accordingly, claims 1 and 16-17 are allowed.

Regarding claims 2-15 and 18-20, the claims are allowed due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884